



SEPARATION AGREEMENT


This Separation Agreement (this "Agreement") is entered into by and among
Alexandria Marren ("Executive"), Hertz Global Holdings, Inc. ("Holdings") and
The Hertz Corporation (together with their subsidiaries and divisions, "Hertz,"
the "Company" or the "Companies"), on October 31, 2017. Reference is made to the
Hertz Global Holdings, Inc. Severance Plan for Senior Executives, as amended
(the "Severance Plan"), and all capitalized terms used in this Agreement and not
otherwise defined herein are as defined in the Severance Plan.


In consideration of the mutual promises, covenants and agreements in this
Agreement, which Executive and the Companies agree constitute good and valuable
consideration, the parties stipulate, and mutually agree, as follows:


1.Resignation from Offices and Directorships. Effective as of October 31, 2017
(the "Termination Date"), Executive resigns from her position as Executive Vice
President, North America RAC Operations of the Companies, as well as from all
director, officer or other positions she holds on behalf of the Companies (which
for the avoidance of doubt, and in conformity with the definition of
"Companies," shall include Holdings, The Hertz Corporation and all of their
subsidiaries and divisions). Executive agrees to sign all appropriate
documentation, if any, prepared by the Companies to facilitate these
resignations; provided that Executive understands that such resignations are
self-effectuating are effective on the Termination Date.


2.Employment Status/Separation. Executive and the Companies mutually agree that
Executive's employment with the Companies shall cease effective as of the
Termination Date, and that the cessation of Executive's employment shall be
treated as a "Qualifying Termination" for purposes of the Severance Plan. The
parties further agree that, except as otherwise provided in this Agreement,
neither Executive nor the Companies shall have any further rights, obligations
or duties under any other agreement or arrangement, relating to severance
payments and benefits due to Executive, as of (or after) the date of this
Agreement.


3.Accrued Obligations and Vested Benefits. Executive is entitled to receive the
following accrued obligations: (a) in satisfaction of the provisions of Section
4.01 of the Severance Plan, all Base Salary earned or accrued but not yet paid
through the Termination Date, and payment for any earned but unused vacation
days accrued through the Termination Date, which payments shall be made to
Executive no later than the next regularly scheduled payroll date after the
Termination Date; and (b) reimbursement for any and all business expenses
incurred prior to the Termination Date, subject to the terms of the Company's
reimbursement policy. In addition, the Companies acknowledge and agree that,
without regard to this Agreement, Executive is vested in respect of (x) options
to purchase 4,284 shares of Holdings common stock at $66.78 per share, which
were granted under the Employee Stock Option Agreement, dated as of July 5,
2016, between Holdings and Executive (in respect of options originally granted
on October 1, 2015) and (y) her vested account balance under The Hertz
Corporation Income Savings Plan and The Hertz Corporation Supplemental Income
Savings Plan.


4.Severance Benefits. Provided that Executive signs and does not timely revoke
either this Agreement pursuant to Section 19 or the second release attached as
Exhibit A (the "Second Release") pursuant to Section 5 thereof, and complies
with the terms of this Agreement and the Second Release, the Company shall
provide Executive with the following severance payments and benefits, in full
satisfaction of all termination obligations the Companies may have to Executive:


(a)Severance Payment. In satisfaction of the provisions of Section 4.02(b) of
the Severance Plan, the Company shall pay Executive an amount in cash equal to
$900,000.00, to be paid to Executive in equal installments on Holdings' regular
payroll cycles during the 18-month period commencing on the first payroll date
following the Effective Date (as defined in the Second Release).


(b)2017 Prorated Bonus. In satisfaction of the provisions of Section 4.02(a) of
the Severance Plan, Executive shall be eligible for the cash bonus that would
have been payable to her under the Senior Executive Bonus Plan for 2017,
prorated based on a fraction (i) the numerator of which is the number of days
between January




--------------------------------------------------------------------------------





1, 2017 and the Termination Date, and (ii) the denominator of which is 365. The
actual amount of the bonus (if any) shall be determined by the Board or the
Compensation Committee of the Board, and shall be paid at the same time as such
bonuses are otherwise generally paid to the Company's executives and in any
event no later than March 15, 2018.


(c)Outplacement. In satisfaction of the provisions of Section 4.02(c) of the
Severance Plan, the Company shall pay Executive an amount equal in cash to
$25,000.00 in a lump sum on the first regular payroll date following the
Effective Date.


(d)Health Plan Coverage. In satisfaction of the provisions of Section 4.02(d) of
the Severance Plan, the Company shall provide Executive and her eligible family
members with continued medical, dental and accident insurance benefits under the
applicable benefit programs of the Companies (the "health and welfare
benefits"). If Executive makes timely application for such health and welfare
benefits pursuant to Executive's benefit continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), the Company
shall pay the premiums for such coverage to the same extent paid by the Company
immediately prior to the Termination Date for the first 18 months following the
Termination Date, or the date on which Executive becomes eligible for comparable
health and welfare benefits through a new employer, whichever is earlier. For
the avoidance of doubt, the Company and Executive agree that the premiums paid
for the benefit of Executive by the Company hereunder shall be taxed as imputed
income to Executive.


Equity-Based Awards. Executive acknowledges that all compensatory awards
denominated in common stock of Holdings held by her as of the date hereof,
excluding the options referenced in Section 3, shall be forfeited upon the
Termination Date. The options referenced in Section 3 shall remain exercisable
until the earlier of (a) the 90th day following the Termination Date (or, if
later, the expiration of any blackout period in effect with respect to such
options on such 90th day) and (b) any cancelation or termination in connection
with a change in control, as provided in the applicable award agreement.


Executive acknowledges and agrees that the consideration set forth or referenced
in Section 3 and this Section 4 constitute satisfaction and accord for any and
all compensation and benefits due and owing to her pursuant to any plan,
agreement or other arrangements relating to her employment with the Companies
and termination thereof; provided, however, for the avoidance of doubt,
Executive shall remain entitled to coverage under the Company's health and
welfare plans in accordance with the terms thereof through the Termination Date.
Executive acknowledges and agrees that, unless she enters into this Agreement,
she would not otherwise be entitled to receive the consideration set forth in
this Section 4.


5.Waiver and Release.


(a)In exchange for receiving the compensation and benefits described in Section
4 above, Executive does for herself and her heirs, executors, administrators,
successors and assigns, hereby release, acquit, and forever discharge and hold
harmless the Companies and each of their divisions, subsidiaries and affiliated
companies, and their respective successors, assigns, officers, directors,
shareholders holding more than 5% of Holdings' outstanding common stock as of
the Termination Date (and such shareholders' affiliates), employees, benefit and
retirement plans (as well as trustees and administrators thereof) and agents,
past and present (the "Released Parties"), of and from any and all actions,
causes of action, claims, demands, attorneys' fees, compensation, expenses,
promises, covenants, and damages of whatever kind or nature, in law or in
equity, which Executive has, had or could have asserted, known or unknown (the
"Claims"), at common law or under any statute, rule, regulation, order or law,
whether federal, state or local, or on any grounds whatsoever, including,
without limitation, any and all claims for any additional severance pay,
vacation pay, bonus or other compensation, including, but not limited to, under
the Severance Plan, the offer letter, dated as of June 20, 2015, between the
Companies and Executive (the "Offer Letter"), or any other applicable severance
plan or agreement; any and all claims of discrimination or harassment based on
race, color, national origin, ancestry, religion, marital status, sex, sexual
orientation, disability, handicap, age or other unlawful discrimination; any and
all claims arising under Title VII of the Federal Civil Rights Act; the Federal
Civil Rights Act of 1991; the Americans with Disabilities Act; the Age
Discrimination in Employment Act;


2

--------------------------------------------------------------------------------





the Older Workers Benefit Protection Act; the New Jersey Law Against
Discrimination; the Florida Civil Rights Act; or under any other state, federal,
local or common law, with respect to any event, matter, claim, damage or injury
arising out of her employment relationship with the Companies and/or the
separation of such employment relationship, and/or with respect to any other
claim, matter or event, from the beginning of the world to the date of
Executive's execution of this Agreement. A further condition to Executive's
receipt of the compensation and benefits described in Section 4 above is her
execution and non­ revocation of the Second Release, which must be executed
within 21 days following the Termination Date.


(b)Executive understands that nothing contained in this Agreement limits her
ability to communicate with, or file a complaint or charge with, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission ("SEC"), the Department of Justice ("DOJ") or any other federal,
state or local governmental agency or commission (collectively, "Governmental
Agencies"), or otherwise participate in any investigation or proceeding that may
be conducted by Governmental Agencies, including providing documents or other
information without notice to the Company; provided, however, that Executive may
not disclose Company information that is protected by the attorney client
privilege, except as expressly authorized by law. In the event any claim or suit
is filed on Executive's behalf against any of the Released Parties by any person
or entity, including, but not limited to, by any Governmental Agency, Executive
waives any and all rights to recover monetary damages or injunctive relief in
her favor; provided, however, that this Agreement does not limit Executive's
right to receive an award from the SEC or DOJ for information provided to the
SEC or DOJ.


6.Exceptions to Release. Executive does not waive or release (a) any Claims
under applicable workers' compensation or unemployment laws; (b) any rights
which cannot be waived as a matter of law; (c) the rights to enforce the terms
of this Agreement; (d) any Claim for indemnification Executive may have under
applicable laws, under the applicable constituent documents (including bylaws
and certificates of incorporation) of any of the Companies, under any applicable
insurance policy any of the Companies may maintain, or any under any other
agreement she may have with any of the Companies, with respect to any liability,
costs or expenses Executive incurs or has incurred as a director, officer or
employee of any of the Companies; (e) any Claim Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which Executive and any
of the Companies are jointly liable; (f) any Claim to her vested account balance
under The Hertz Corporation Income Savings Plan or The Hertz Corporation
Supplemental Income Savings Plan or to coverage under the Company's health and
welfare plans in accordance with the terms thereof through the Termination Date;
or (g) any Claim that arises after the date this Agreement is executed.


7.Restrictive Covenants. Executive acknowledges that in the course of her
employment with the Companies, Executive has acquired Confidential Information
and that such information has been disclosed to Executive in confidence and for
the Company's use only. Executive acknowledges and agrees that, on and after the
Termination Date, Executive shall continue to be bound by the provisions of
Article V of the Severance Plan and restrictive covenants set forth in the Offer
Letter. Without limiting the generality of the foregoing, Executive acknowledges
and agrees that the term " Competitive Business" (as defined in Section 5.02 of
the Severance Plan) includes entities engaged in the ride-sharing business,
including, without limitation, Uber Technologies Inc. and Lyft, Inc.
Notwithstanding the foregoing, nothing in this this Agreement or any other
agreement between Executive and the Companies shall prevent any communications
by Executive with Governmental Agencies without notice to the Companies, any
response or disclosure by Executive compelled by legal process or required by
applicable law, or any bona fide exercise by Executive of any shareholder rights
that may not be waived under applicable law that she may otherwise have.


8.Fiduciary Duties. Executive will retain her fiduciary responsibilities to the
Companies to the extent provided by law. In addition, Executive agrees to
continue to abide by applicable provisions of the principles and guidelines set
forth in the Hertz Standards of Business Conduct, the terms of which are
incorporated herein, including, but not limited to, the restrictions on insider
trading and use of Company assets and information contained therein.




3

--------------------------------------------------------------------------------





9.Representations of Executive.


(a)Executive declares and represents that she has not filed or otherwise pursued
any charges, complaints, lawsuits or claims of any nature against the Companies
or any of its subsidiaries, affiliates or divisions, arising out of or relating
to events occurring prior to and through the date of this Agreement, with any
Governmental Agency or court with respect to any matter covered by this
Agreement, and Executive has no knowledge of any fact or circumstance that she
would reasonably expect to result in any such Claim against the Companies in
respect of any of the foregoing. Except as provided in Section 5(b) or 6 of this
Agreement, and subject to the provisions thereof, Executive agrees herein not to
bring suit against the Companies for events occurring prior to the date of this
Agreement and not to seek damages from the Companies by filing a claim or charge
with any Governmental Agency or court.


(b)Executive further declares and represents that through the Termination Date
she has not: (i) engaged in any conduct that constitutes willful gross neglect
or willful gross misconduct with respect to her employment duties with the
Companies which has resulted or will result in material economic harm to
Holdings; (ii) knowingly violated the Hertz Standards of Business Conduct or any
similar policy; (iii) facilitated or engaged in, and has no knowledge of, any
financial or accounting improprieties or irregularities of either of the
Companies; or (iv) knowingly made any incorrect or false statements in any of
her ce1tifications relating to filings of the Companies required under
applicable securities laws or management representation letters, and has no
knowledge of any incorrect or false statements in any of the Companies' filings
required under applicable securities laws; in either of the case of clause (iii)
or (iv) of this Section 9(b), except with respect to any information that has
been provided through the Termination Date by a third-party auditor in an oral
or written report to both Executive and the Board (or any committee thereof).
Executive further acknowledges and agrees that the Companies are entering into
this Agreement in reliance on the representations contained in this Section
9(b), which representations constitute terms of this Agreement.


(c)Executive further declares and represents that the representations set forth
in the Offer Letter remain accurate and that she has complied (and, with respect
to all covenants that by their te1ms apply through or following her Termination
Date, will continue to comply) with all covenants set forth therein.


10.Future Employment. Executive agrees that she will not at any time in the
future seek employment with Hertz and waives any right that may accrue to her
from any application for employment that she may make notwithstanding this
provision.


11.Non-Compete. Executive expressly agrees that for eighteen (18) months
following her execution of this Agreement (the "Restriction Period"), she shall
not directly or indirectly become associated, as an owner, partner, shareholder
(other than as a holder of not in excess of five percent (5%) of the outstanding
voting shares of any publicly traded company), director, officer, manager,
employee, agent, consultant, or otherwise, with any car rental or comparable
company that competes with the business, or for the customer base, of Hertz.
This paragraph of this Agreement shall not be deemed to restrict association
with any enterprise that conducts unrelated business or that has material
operations outside of the geographic area that encompasses Hertz's customer base
(or where Hertz had plans at the date of this Agreement) for so long as
Executive's role, whether direct or indirect (e.g., supervisory), is solely with
respect to such unrelated business or other geographic area (as the case may
be).


12.Non-Solicitation. Executive expressly agrees that for twelve (12) months
following her execution of this Agreement she shall not directly or indirectly
employ or seek to employ, or solicit or contact or cause others to solicit or
contact with a view to engage or employ, any person who is or was a managerial
level employee of any of the Companies as of the date of this Agreement, or at
any time during the twelve (12)-month period preceding such date. This paragraph
of this Agreement shall not be deemed to be violated solely by placing an
advertisement or other general solicitation or serving as a reference


13.Reasonableness and Modification. Executive acknowledges that the restrictions
contained in the "Non-Compete" and "Non-Solicitation" provisions of this
Agreement are reasonable and necessary to protect the


4

--------------------------------------------------------------------------------





legitimate interests of the Companies, and that any violation of any such
restriction will result in irreparable injury to the applicable Companies.
Executive represents and agrees that her experience and capabilities are such
that the restrictions contained in the "Non-Compete" and "Non-Solicitation"
provisions of this Agreement will not prevent her from obtaining employment or
otherwise earning a living at the same general level of economic benefit as is
currently the case.


The parties agree that if any portion of the provisions of the "Non-Compete" and
''Non­ Solicitation" provisions of this Agreement is held to be unenforceable
for any reason, including but not limited to the duration of such provision, the
territory being covered thereby, or the type of conduct restricted therein, a
Court is authorized and directed to modify the duration, geographic area, and/or
other terms of such provisions to the maximum benefit of the Companies as
permitted by law, and, as so modified, said provision shall then be enforceable.
The period of time during which the provisions of the "Non-Compete" and
"Non-Solicitation" provisions of this Agreement shall apply shall be extended by
the length of time during which Executive is deemed to be in breach of any such
term.


14.Nondisparagement/References. Executive agrees not to make negative comments
or otherwise disparage the Companies or their respective officers, directors,
other employees holding the titles of Senior Vice President who reported
directly to Executive or the titles of Executive Vice President or higher, or
shareholders holding more than 5% of Holdings' outstanding common stock as of
the Termination Date (and such shareholders' affiliates) in any manner
reasonably likely to be harmful to them or their business, business reputation
or personal reputation. Executive shall not assist, encourage, discuss,
cooperate, incite, or otherwise confer with or aid any others in discrediting
the Companies or the related persons referenced in this Section 14 or in pursuit
of a claim or other action against the other, except as required by law. The
Companies agree that they shall not make any statement that disparages, impugns,
or in any way reflects adversely upon employee or employee's reputation in any
internal or external communication authorized by the Companies, or in response
to any reference request received by the Companies. Executive shall direct any
employment inquiries or requests for references to General Counsel, The Hertz
Corporation, 8501 Williams Road, Estero, Florida 33928. Nothing contained in
this Section 14 shall prevent any party from (a) making truthful statements in
any judicial, arbitration, governmental, or other appropriate forum for
adjudication of disputes between the parties or in any response or disclosure by
any party compelled by legal process or required by applicable law or (b)
exercising any legally protected whistleblower rights (including pursuant to
Rule 21F under the Securities Exchange Act of 1934).


15.Cooperation. During the 18-month period following the Termination Date,
Executive agrees to reasonably cooperate with the Companies in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Companies which relate to events or
occurrences that occurred while Executive was employed by the Companies and of
which Executive has relevant knowledge. Executive's reasonable cooperation in
connection with such claims or actions shall include, but not be limited to,
being available for telephone conferences with outside counsel and/or personnel
of the Companies, being available for interviews, depositions and/or to act as a
witness on behalf of the Company, if reasonably requested, and at the Board's
reasonable request responding to any inquiries about the particular matter.
Executive further agrees to reasonably and truthfully cooperate with the Company
in connection with any investigation or review by any federal, state or local
regulatory authority relating to events or occurrences that transpired while
Executive was employed with the Company and of which Executive has relevant
knowledge. The Companies shall promptly pay (or promptly reimburse) Executive
for any and all reasonable out­ of-pocket expenses incurred by Executive in
connection with such cooperation.


16.Miscellaneous.


(a)Denial of Wrongdoing. The parties understand and agree that this Agreement
shall not be considered an admission of liability or wrongdoing by any party,
and that the parties deny any liability, and nothing in this Agreement can or
shall be used, by or against any party with respect to claims, defenses or
issues in any litigation or proceeding, except to enforce this Agreement itself.
The Companies deny committing any wrongdoing or violating any legal duty with
respect to Executive's employment or the termination of her employment.




5

--------------------------------------------------------------------------------





(b)Entire Agreement. Executive further declares and represents that no promise,
inducement, or agreement not herein expressed or referred to has been made to
her. Except as otherwise specifically provided in this Agreement, this
instrument (including the exhibits hereto) constitutes the entire agreement
between Executive and the Companies and supersedes all prior agreements and
understandings, written or oral, including, without limitation the Severance
Plan and the Offer Letter. This Agreement may not be changed unless the change
is in writing and signed by Executive and an authorized representative of each
of the Companies. Parol evidence will be inadmissible to show agreement by and
between the patties to any term or condition contrary to or in addition to the
terms and conditions contained in this Agreement. This Agreement may be executed
in separate counterparts, each of which is deemed to be an original and all of
which together constitute one and the same agreement, whether delivered in
person, by mail, by e-mail or by facsimile.


(c)Severability. Executive understands and agrees that should any provision of
this Agreement be declared or be determined by any court to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby, and said invalid part, term or provision shall be deemed not a
part of this Agreement.


(d)Successors and Assigns. This Agreement shall be binding upon the Companies
and Executive and their respective heirs, personal representatives, successors
and assigns. Executive may not assign any of her rights or obligations
hereunder. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to·all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform all of the Company's obligations set forth in this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assign had taken place. In the event of the death of
Executive prior to the payment of all amounts by the Company pursuant to this
Agreement, the Company shall make any remaining payments to Executive's estate
in a single lump sum payment within 60 days following her death.


(e)Governing Law; Consent to Jurisdiction. Notwithstanding the terms of Section
10.17 of the Severance Plan, this Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the internal laws of the
State of Delaware without giving effect to the conflict of laws rules thereof to
the extent that the application of the law of another jurisdiction would be
required thereby. Each party hereby irrevocably submits to the exclusive
jurisdiction of the courts of the State of the city of the Company's
headquarters and the Federal courts of the United States of America, in each
case located in (or located nearest to) the City of the Company's headquarters,
solely in respect of the interpretation and enforcement of the provisions of
this Agreement and of the documents referred to in this Agreement, and in
respect of the transactions contemplated hereby and thereby. Each party hereby
waives and agrees not to assert, as a defense in any action, suit or proceeding
for the interpretation and enforcement hereof, or any such document or in
respect of any such transaction, that such action, suit or proceeding may not be
brought or is not maintainable in such courts or that the venue thereof may not
be appropriate or that this agreement or any such document may not be enforced
in or by such courts. Each party hereby consents to and grants any such court
jurisdiction over the person of such parties and over the subject matter of any
such dispute and agrees that the mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
16(g) or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof. Notwithstanding the foregoing, in the event of a
breach or threatened breach of any provision of this Agreement, including, but
not limited to, Sections 7, 8, 11, 12, 13, 14 and 15 of this Agreement,
Executive agrees that the Company shall be entitled to seek injunctive or other
equitable relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, and damages would be inadequate and insufficient.
The existence of this right to injunctive and other equitable relief shall not
limit any other rights or remedies that the Company may have at law or in equity
including, without limitation, the right to monetary, compensatory and punitive
damages.


(f)Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN


6

--------------------------------------------------------------------------------





RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION ORV ALIDITY OF THIS AGREEMENT. Each party certifies and
acknowledges that (i) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each such party
understands and has considered the implications of this waiver, (iii) each such
party makes this waiver voluntarily, and (iv) each such party has been induced
to enter into this agreement by, among other things, the mutual waivers and
certifications in this Section 16(f).


(g)Notice. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally by courier service or certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):


(A)if to either of the Companies, to them at:
The Hertz Corporation
8501 Williams Road
Estero, Florida 33928
Attention: General Counsel
Facsimile: 866-999-3798


with a copy to:


Wachtell Lipton Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: David A. Katz, Esq.
Electronic mail: DAKatz@WLRK.com


(B)if to Executive, to her at her last known home address as shown on the
records of the Company.


(h)Counterparts. This Agreement may be executed by the parties hereto, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.


17.Tax Matters.


(a)Withholding. All payments and benefits provided hereunder shall be subject to
tax withholdings required by applicable law and other standard payroll
deductions.


(b)Code Section 409A.


(i)Compliance. The intent of the parties is that payments and benefits under
this Agreement be exempt from, or comply with, Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations issued thereunder, and all
notices, rulings and other guidance issued by the Internal Revenue Service
interpreting the same (collectively, "Section 409A") so as to avoid the
additional tax and penalty interest provisions contained therein and,
accordingly, to the maximum extent permitted under Section 409A, this Agreement
shall be interpreted to maintain exemption from or compliance with its
requirements. In no event whatsoever shall the Company be liable for any tax,
interest or penalties that may be imposed on Executive by Section 409A or any
damages for failing to comply with Section 409A, except for any such additional
taxes and interest or damages that result from the Company's failure to comply
with the terms of this Agreement or those of any plan or award agreement
referred to herein.




7

--------------------------------------------------------------------------------





(ii)Termination as Separation from Service. The termination of Executive's
employment on the Termination Date constitutes a "separation from service"
within the meaning of Section 409A for purposes of any provision of this
Agreement or other arrangement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a "separation from service"
within the meaning of Section 409A, and for purposes of any such provision of
this Agreement, references to a "resignation from employment," "termination,"
"terminate," "termination of employment" or like terms shall also refer to
Executive's "separation from service" on the Termination Date.


(iii)Payments for Reimbursements, In-Kind Benefits. All reimbursements for costs
and expenses under this Agreement shall be paid in no event later than the end
of the calendar year following the calendar year in which Executive incurs such
expense. With regard to any provision herein that provides for reimbursement of
costs and expenses or in­ kind benefits, except as permitted by Section 409A,
(A) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (B) the amount of expenses
eligible for reimbursements or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year; provided, however, that the foregoing
clause (B) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect.


18.Acceptance; Consideration of Agreement. Executive further acknowledges that
she has been provided twenty-one (21) days to consider and accept this Agreement
from the date it was first given to her, although she may accept it at any time
within those twenty-one (21) days.


19.Revocation. Executive further acknowledges that she understands that she has
seven (7) days after signing this Agreement to revoke it by delivering to
Richard Frecker, General Counsel, The Hertz Corporation, 8501 Williams Road,
Estero, Florida 33928, written notification of such revocation within the seven
(7)-day period. If Executive does not revoke this Agreement, this Agreement will
become effective and irrevocable by her on the eighth day after she signs it
(or, if later, the Termination Date). If Executive revokes this Agreement,
Executive hereby acknowledges and agrees that this Agreement shall be null and
void and of no further force and effect, and her termination of employment shall
be treated as a resignation by her without good reason for all purposes.


20.Legal Counsel. Executive acknowledges that she understands that she has the
right to consult with an attorney of her choice at her expense to review this
Agreement and has been encouraged by the Companies to do so.


*    *    *    *    *    *


[Remainder of page intentionally blank.


Signatures to Agreement are set forth on the following pages.]


8

--------------------------------------------------------------------------------







IN WITNESS HEREOF, and intending to be legally bound, I, Alexandria Marren, have
hereunto set my hand.


WITH MY SIGNATURE HEREUNDER, I, ALEXANDRIA MARREN, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.


I, ALEXANDRIA MARREN, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO
THIS AGREEMENT; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT,
WRITTEN OR ORAL, NOT SET FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE
OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY; AND THAT I HAVE BEEN
ENCOURAGED BY HERTZ TO DO SO.


I, ALEXANDRIA MARREN, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS TO
CONSIDER THIS AGREEMENT, (2) I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO RICHARD FRECKER, AS SET FORTH ABOVE, WRITTEN
NOTIFICATION OF MY REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT (A) IT SHALL
BE NULL AND VOID AND NONE OF HERTZ OR ANY OF ITS AFFILIATES SHALL HAVE ANY
OBLIGATIONS TO ME UNDER THIS AGREEMENT, AND (B) HERTZ SHALL HAVE NO OBLIGATIONS
TO ME OTHER THAN AS IF I HAD RESIGNED VOLUNTARILY AND (TO THE EXTENT APPLICABLE)
WITHOUT GOOD REASON FOR PURPOSES OF THE SEVERANCE PLAN OR OTHERWISE.


/s/ Alexandria Marren
ALEXANDRIA MARREN
 
 
Date:
October 11, 2017















































[Executive Signature Page to Separation Agreement]


9

--------------------------------------------------------------------------------







THE HERTZ CORPORATION    


By:
/s/ Richard Frecker
 
 
Name:
Richard Frecker
 
 
Title:
Executive Vice President, General Counsel
 
 
Date:
October 11, 2017

    




HERTZ GLOBAL HOLDINGS, INC.    


By:
/s/ Richard Frecker
 
 
Name:
Richard Frecker
 
 
Title:
Executive Vice President, General Counsel
 
 
Date:
October 11, 2017

























































[Company's Signature Page to Executive Separation Agreement]


10

--------------------------------------------------------------------------------





EXHIBIT A


RELEASE OF CLAIMS


This General Release of all Claims (this "Release") is executed by Alexandria
Marren ("Executive") on _________________, 2017.


In consideration of the compensation and benefits set forth in the Separation
Agreement (the "Separation Agreement") entered into by and among Executive,
Hertz Global Holdings, Inc. ("Holdings") and The Hertz Corporation (together
with their subsidiaries and divisions, "Hertz," the "Company" or the
"Companies") on October 31, 2017. All capitalized terms used in this Release and
not otherwise defined herein are as defined in the Separation Agreement.


1.Waiver and Release.


(a)In exchange for receiving the compensation and benefits described in the
Separation Agreement, Executive does for herself and her heirs, executors,
administrators, successors and assigns, hereby release, acquit, and forever
discharge and hold harmless the Companies and each of their divisions,
subsidiaries and affiliated companies, and their respective successors, assigns,
officers, directors, shareholders holding more than 5% of Holdings' outstanding
common stock as of the Termination Date (and such shareholders' affiliates),
employees, benefit and retirement plans (as well as trustees and administrators
thereof) and agents, past and present (the "Released Parties"), of and from any
and all actions, causes of action, claims, demands, attorneys' fees,
compensation, expenses, promises, covenants, and damages of whatever kind or
nature, in law or in equity, which Executive has, had or could have asserted,
known or unknown (the "Claims"), at common law or under any statute, rule,
regulation, order or law, whether federal, state or local, or on any grounds
whatsoever, including, without limitation, any and all claims for any additional
severance pay, vacation pay, bonus or other compensation, including, but not
limited to, under the Severance Plan, the Offer Letter or any other applicable
severance plan or agreement; any and all claims of discrimination or harassment
based on race, color, national origin, ancestry, religion, marital status, sex,
sexual orientation, disability, handicap, age or other unlawful discrimination;
any and all claims arising under Title VII of the Federal Civil Rights Act; the
Federal Civil Rights Act of 1991; the Americans with Disabilities Act; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act; the
New Jersey Law Against Discrimination; the Florida Civil Rights Act; or under
any other state, federal, local or common law, with respect to any event,
matter, claim, damage or injury arising out of her employment relationship with
the Companies and/or the separation of such employment relationship, and/or with
respect to any other claim, matter or event, from the beginning of the world to
the date of Executive's execution of this Release.


(b)Executive understands that nothing contained in this Release limits her
ability to communicate with, or file a complaint or charge with, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission ("SEC"), the Department of Justice ("DOJ") or any other federal,
state or local governmental agency or commission (collectively, "Governmental
Agencies"), or otherwise participate in any investigation or proceeding that may
be conducted by Governmental Agencies, including providing documents or other
information without notice to the Company; provided, however, that Executive may
not disclose Company information that is protected by the attorney client
privilege, except as expressly authorized by law. In the event any claim or suit
is filed on Executive's behalf against any of the Released Parties by any person
or entity, including, but not limited to, by any Governmental Agency, Executive
waives any and all rights to recover monetary damages or injunctive relief in
her favor; provided, however, that this Release does not limit Executive's right
to receive an award from the SEC or DOJ for information provided to the SEC or
DOJ.


2.Exceptions to Release. Executive does not waive or release (a) any Claims
under applicable workers' compensation or unemployment laws; (b) any rights
which cannot be waived as a matter of law; (c) the rights to enforce the terms
of this Release; (d) any Claim for indemnification Executive may have under
applicable laws, under the applicable constituent documents (including bylaws
and certificates of incorporation) of any of the


11

--------------------------------------------------------------------------------





Companies, under any applicable insurance policy any of the Companies may
maintain, or any under any other agreement she may have with any of the
Companies, with respect to any liability, costs or expenses Executive incurs or
has incurred as a director, officer or employee of any of the Companies; (e) any
Claim Executive may have to obtain contribution as permitted by law in the event
of entry of judgment against Executive as a result of any act or failure to act
for which Executive and any of the Companies are jointly liable; (f) any Claim
to her vested account balance under The Hertz Corporation Income Savings Plan
and The Hertz Corporation Supplemental Income Savings Plan or to coverage under
the Company's health and welfare plans in accordance with the terms thereof
through the Termination Date; or (g) any Claim that arises after the date this
Release is executed.


3.Acceptance; Consideration of Release. Executive acknowledges that she has been
provided twenty-one (21) days to consider and accept this Release from the date
it was first given to her, although she may accept it at any time within those
twenty-one (21) days following her termination of employment.


4.Miscellaneous. Section 16 of the Separation Agreement is incorporated by
reference herein and made a part of this Release.


5.Revocation. Executive further acknowledges that she understands that she has
seven (7) days after signing this Release to revoke it by delivering to Richard
Frecker, General Counsel, The Hertz Corporation, 8501 Williams Road, Estero,
Florida 33928, written notification of such revocation within the seven (7)-day
period. If Executive does not revoke this Release, this Release will become
effective and irrevocable by her on the eighth day after she signs it (the
"Effective Date"). If Executive revokes this Release, Executive hereby
acknowledges and agrees that this Release shall be null and void and of no
further force and effect, and her termination of employment shall be treated as
a resignation by her without good reason for all purposes.


*    *    *    *    *    *
[Remainder of page intentionally blank.


Signature to Release is set forth on the following pages.]




12

--------------------------------------------------------------------------------





IN WITNESS HEREOF, and intending to be legally bound, I, Alexandria Marren, have
hereunto set my hand.


WITH MYSIGNATURE HEREUNDER, I, ALEXANDRIA MARREN, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ TIDS RELEASE AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE FULL
AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.


I, ALEXANDRIA MARREN, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO
TIDS RELEASE; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT,
WRITTEN OR ORAL, NOT SET FORTH IN THIS RELEASE; THAT I HAVE BEEN GIVEN THE
OPPORTUNITY TO HAVE THIS RELEASE REVIEWED BY MY ATTORNEY; AND THAT I HAVE BEEN
ENCOURAGED BY HERTZ TO DO SO.


I, ALEXANDRIA MARREN, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS TO
CONSIDER THIS RELEASE, (2) I HAVE 7 DAYS AFTER SIGNING THIS RELEASE TO REVOKE IT
BY DELIVERING TO RICHARD FRECKER, ASSET FORTH ABOVE, WRITTEN NOTIFICATION OF MY
REVOCATION, AND (3) IF I REVOKE THIS RELEASE (A) IT SHALL BE NULL AND VOID AND
NONE OF HERTZ OR ANY OF ITS AFFILIATES SHALL HAVE ANY OBLIGATIONS TO ME UNDER
THIS RELEASE, AND (B) HERTZ SHALL HAVE NO OBLIGATIONS TO ME OTHER THAN AS IF I
HAD RESIGNED VOLUNTARILY AND (TO THE EXTENT APPLICABLE) WITHOUT GOOD REASON FOR
PURPOSES OF THE SEVERANCE PLAN OR OTHERWISE.




 
ALEXANDRIA MARREN
 
 
Date:
 





13